Citation Nr: 1456714	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  07-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to November 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case was subsequently transferred to the RO in Portland, Oregon.  A transcript of the Veteran's September 2010 hearing before the undersigned was reviewed with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence shows that continuous sinus problems, which manifested in service, caused current asthma followed by COPD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for service connection for an asthma disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303(a).  A Veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 C.F.R. § 3.304(b).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  Id.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds her credible as her statements have been detailed and consistent.

The criteria for service connection for COPD and asthma have been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has COPD and asthma currently.  June 2004 private treatment records and a March 2006 letter from Dr. SCT note diagnoses of COPD and an advanced obstructive lung disease.  Treatment from May, June, and July 2007 and February 2008 diagnosed asthma.  The VA examiner in May 2012 noted asthma diagnosed in 1983 and COPD diagnosed in 1989.    

The evidence also shows an in-service sinus disability.  In statements and the Board hearing, the Veteran reported being housed in World War II barracks with poor ventilation and mold and mildew.  She reported having multiple episodes of sinus problems and nasal drainage while in service and seeking treatment.  An April 2007 letter from the National Archives and Records Administration noted that the military record needed to fulfill the inquiry for the Veteran's service records was destroyed in a July 1973 fire.  The claims file contains military examinations but no treatment records from the Veteran's service.  Her exit examination and questionnaire do not note any sinus or respiratory problems.  However, the Veteran's consistent reports of her activities in service outweigh evidence from the exit examination, and there is no other evidence to refute her statements.

When the Veteran entered active service, the examiner did not identify any sinus or respiratory problems.  As such, she is considered sound upon entry.  See 38 C.F.R. § 3.304(b).  The VA examiner in May 2012 found that asthma and COPD were not related to service because asthma and allergies pre-existed service.  The examiner cited a hand-written treatment record from Willford Hall, which notes a history of asthma since the Veteran was 10 years old and treatment from April 1971 that records her first allergic episode as approximately age four.  The 2012 opinion did not use the clear and unmistakable evidence standard, so an addendum opinion was provided in August 2013.  

In the 2013 opinion, the examiner found that based on the objective evidence, it can be concluded with clear and unmistakable certainty that the preexisting disorder did not undergo permanent worsening.  The examiner cited the separation examination and questionnaire but did not discuss the Veteran's and other lay reports of symptoms in and after service.  Therefore, the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, even if the Veteran had allergy problems preexisting service, her credible reports of increased symptoms and prolonged sickness evidence worsening, or aggravation.  Medical records from the time are not available, and VA cannot rebut the presumption of soundness with clear and unmistakable evidence.  See 38 C.F.R. § 3.304(b).  As such, in-service sinus problems are found.              

Finally, the weight of evidence supports a causal relationship between the current COPD and asthma and sinus symptoms in service.  As noted above, the VA examiner from 2012 and 2013 provided a negative opinion as to whether the current COPD and asthma are related to service.  That opinion is inadequate and less probative, because it did not sufficiently consider lay evidence.  However, the claims file includes adequate opinions from two private doctors containing a positive nexus finding.  In a December 2006 letter, Dr. BEK explained that it is more likely than not that the Veteran's sinus infections began during her active duty when she was quartered in a mold-ridden WWII barrack and became ill.  Lack of effective treatment and outdated medical procedures failed to produce a positive resolution for her, and sequelae included nasal eosinophilia, a polypoid left maxillary sinus and a fungal ball in her right macillary sinus.  He explained that it is more likely than not that her asthma and COPD are directly related to her sinus problems.     

In an April 2013 letter, Dr. KAL stated that based on a review of the medical files, personal examination, interview, and review of medical studies and literature, that the Veteran's continued and current asthma and COPD were permanently aggravated during her active duty service by the seven-month exposure to mold.  Dr. KAL explained that the thick fungus removed from the Veteran's maxillary sinus in 1989 is nearly always due to Aspergillis Fumigatus and medical literature supports that significant allergic inflammation from Aspergillis Fumigatus leads to fixed airway obstruction and asthma.  

The claims file contains numerous treatment records for chronic sinus problems from the 1960s, 70s, and 80s.  A record from June 1989 supports the private opinions by explaining that asthma was exacerbated by chronic sinusitis.  A treatment record from September 1974 notes operations in 1961, 1967, and 1969.  Similarly, the Veteran reported continuous sinus problems after service.  In an April 2006 letter, her prior husband confirmed that she suffered from serious sinus infections since 1961.  The Veteran also submitted an October 1961 letter from her mother stating that she hoped the Veteran had recovered from her illness.

Based on the medical opinions connecting the asthma and later COPD to sinus problems and the lay reports and treatment for sinus problems in and since service, the evidence supports a causal connection between service and the current asthma and COPD, service connection is warranted.  See 38 C.F.R. § 3.303.  Moreover, while these conditions preexisted service, the file lacks clear and unmistakable evidence that they were NOT aggravated; thus, the presumption of soundness has not been rebutted and the claims are allowed as though originally incurred in service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 



ORDER

Service connection for COPD is granted.

Service connection for asthma is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


